Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Acknowledgment is made of applicant’s claim for priority of application PCT/CN2017/ 109763 filed in China on 11/17/2017, published as WO 2019/084980 on 05/09/2020. 
2.	Acknowledgment is made of applicant’s claim for priority of application CN 2017110761445 filed in China on 11/03/2017.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al. US 2014/0354520.
Claim 1: Sato et al. disclose a display panel, comprising: 
(Fig. 8) [0059-0060] scanning lines 12a/12b, a plurality of the scanning lines 12a/12b are parallelly disposed along a first direction (X-direction) of the display panel; 
data lines 14r/14g/14b (R/G/B video signal lines) [0043], a plurality of the data lines 14r/14g/14b are parallelly disposed along a second direction (Y-direction) of the display panel; and 
pixel areas 20 [0042], each pixel area 20 is controlled by three adjacent data lines 14r/14g/14b (R/G/B video signal lines) and two adjacent scanning lines 12a/12b to display; 
(Fig. 8) wherein each pixel area comprises a base sub-pixel and a matching sub-pixel; 
the base sub-pixel comprises three base unit pixels 44r/44g/44b [0043], and the scanning lines 12a/12b corresponding to each pixel area comprise a first scanning line 12a and a second scanning line 12b; 
the first scanning line 12a is coupled with the three base unit pixels 44r/44g/44b, and the second scanning line 12b is coupled with the matching sub-pixel 44w; 
the matching sub-pixel 44w shares one data line 14b with at least one base unit pixel 44b; 
the three base unit pixels 44r/44g/44b are coupled with the first scanning line 12a; 
the three base unit pixels 44r/44g/44b are a first base unit pixel 44r, a second base unit pixel 44g, and a third base unit pixel 44b; 
(Fig. 8) the first base unit pixel, the second base unit pixel, and the third base unit pixel 44r/44g/44b are disposed along the first direction (X-direction) in sequence; 
(Fig. 7) the matching sub-pixel 44w comprises three matching unit pixels 46r/46g/46b (the W sub-pixel 44w includes the partial regions 46r, 46g, and 46b)
(Fig. 8) the data lines 14 corresponding to each pixel area comprise a first data line 14r, a second data line 14g, and a third data line 14b; 
(Fig. 8) the first matching unit pixel 46r shares the first data line with the first base unit pixel 44r; the second matching unit pixel 46g shares the second data line with the second base unit pixel 44g, the third matching unit pixel 46b shares the third data line with the third base unit pixel 44b; 
(Fig. 7) the first matching unit pixel 46r, the second matching unit pixel 46g, and the third matching unit pixel 46b are disposed along the first direction (X-direction) in sequence; 
the first base unit pixel 44r, the second base unit pixel 44g, the third base unit pixel 44b, and the matching sub-pixel 44w occupy an equal size in each pixel area; 
(Fig. 7) the first base unit pixel 44r, the second base unit pixel 44g, the third base unit pixel 44b, the first matching unit pixel 46r, the second matching unit pixel 46g, and the third matching unit pixel 46b are rectangular in shape; 
the first matching unit pixel 46r, the second matching unit pixel 46g, and the third matching unit pixel 46b are equal in size; 
the base sub-pixel comprises the first base unit pixel 44r using a red (R) unit pixel, the second base unit 44g pixel using a green (G) unit pixel, and the third base unit pixel 44b using a blue (B) unit pixel [0040]; the matching sub-pixel uses a white (W) sub-pixel [0041]; or, 
the base sub-pixel comprises the first base unit pixel 44r using a red (R) unit pixel, the second base unit 44g pixel using a green (G) unit pixel, and the third base unit pixel 44b 

Claim 2: Sato et al. disclose a display panel, comprising: 
(Fig. 8) [0059-0060] scanning lines 12a/12b, a plurality of the scanning lines 12a/12b are parallelly disposed along a first direction (X-direction) of the display panel; 
data lines 14r/14g/14b (R/G/B video signal lines) [0043], a plurality of the data lines 14r/14g/14b are parallelly disposed along a second direction (Y-direction) of the display panel; and 
pixel areas 20 [0042], each pixel area 20 is controlled by three adjacent data lines 14r/14g/14b (R/G/B video signal lines) and two adjacent scanning lines 12a/12b to display; 
(Fig. 8) wherein each pixel area comprises a base sub-pixel and a matching sub-pixel; 
the base sub-pixel comprises three base unit pixels 44r/44g/44b [0043], and the scanning lines 12a/12b corresponding to each pixel area comprise a first scanning line 12a and a second scanning line 12b; 
the first scanning line 12a is coupled with the three base unit pixels 44r/44g/44b, and the second scanning line 12b is coupled with the matching sub-pixel 44w; 
the matching sub-pixel 44w shares one data line 14b with at least one base unit pixel 44b;

Claims 3-19: Sato et al. disclose a display panel, comprising: 
Claim 3: (Fig. 8) [0059-0060] the three base unit pixels 44r/44g/44b are coupled with the first scanning line 12a; the three base unit pixels 44r/44g/44b are a first base unit pixel 
Claim 4: (Fig. 7) the matching sub-pixel 44w comprises three matching unit pixels 46r/46g/46b (the W sub-pixel 44w includes the partial regions 46r, 46g, and 46b) [0056] coupled with the second scanning line 12b; the three matching unit pixels 46r/46g/46b are a first matching unit pixel 46r, a second matching unit pixel 46g, and a third matching unit pixel 46b; (Fig. 8) the data lines 14 corresponding to each pixel area comprise a first data line 14r, a second data line 14g, and a third data line 14b; (Fig. 8) the first matching unit pixel 46r shares the first data line with the first base unit pixel 44r; the second matching unit pixel 46g shares the second data line with the second base unit pixel 44g, the third matching unit pixel 46b shares the third data line with the third base unit pixel 44b; 
Claim 5: (Fig. 7) wherein the three base 44r/44g/44b are coupled with the first scanning line 12a; the three base unit pixels are a first base unit pixel 44r, a second base unit pixel 44g, and a third base unit pixel 44b; the first base unit pixel, the second base unit pixel, and the third base unit pixel 44r/44g/44b are disposed along the first direction (X-direction) in sequence; the matching sub-pixel comprises three matching unit pixels 46r/46g/46b coupled with the second scanning line 12b; the three matching unit pixels are a first matching unit pixel 46r, a second matching unit pixel 46g, and a third matching unit pixel 46b; (Fig. 8) the data lines 14 corresponding to each pixel area comprise a first data line 14r, a second data line 14g, and a third data line 14b; the first matching unit pixel 46r shares the first data line with the first base unit pixel 44r; the second matching 
Claim 6: (Fig. 8) the first base unit pixel, the second base unit pixel, and the third base unit pixel 44r/44g/44b are disposed along the first direction (X-direction) in sequence
Claim 7: (Fig. 8) the three base unit pixels 44r/44g/44b are coupled with the first scanning line 12a; the three base unit pixels 44r/44g/44b are a first base unit pixel 44r, a second base unit pixel 44g, and a third base unit pixel 44b; (Fig. 8) the first base unit pixel, the second base unit pixel, and the third base unit pixel 44r/44g/44b are disposed along the first direction (X-direction) in sequence; (Fig. 7) the matching sub-pixel 44w comprises three matching unit pixels 46r/46g/46b (the W sub-pixel 44w includes the partial regions 46r, 46g, and 46b) [0056] coupled with the second scanning line 12b; the three matching unit pixels 46r/46g/46b are a first matching unit pixel 46r, a second matching unit pixel 46g, and a third matching unit pixel 46b; (Fig. 8) the data lines 14 corresponding to each pixel area comprise a first data line 14r, a second data line 14g, and a third data line 14b; (Fig. 8) the first matching unit pixel 46r shares the first data line with the first base unit pixel 44r; the second matching unit pixel 46g shares the second data line with the second base unit pixel 44g, the third matching unit pixel 46b shares the third data line with the third base unit pixel 44b; (Fig. 7) the first matching unit pixel 46r, the second matching unit pixel 46g, and the third matching unit pixel 46b are disposed along the first direction (X-direction) in sequence; 
Claim 8: (Fig. 7) the first base unit pixel 44r, the second base unit pixel 44g, the third base unit pixel 44b, and the matching sub-pixel 44w occupy an equal size in each pixel area; 
Claim 9: (Fig. 7) the three base unit pixels 44r/44g/44b are coupled with the first scanning line 12a; the three base unit pixels 44r/44g/44b are a first base unit pixel 44r, a second base unit pixel 44g, and a third base unit pixel 44b; (Fig. 8) the first base unit pixel, the second base unit pixel, and the third base unit pixel 44r/44g/44b are disposed along the first direction (X-direction) in sequence; the first base unit pixel 44r, the second base unit pixel 44g, the third base unit pixel 44b, and the matching sub-pixel 44w occupy an equal size in each pixel area; 
Claim 10: (Fig. 7) the three base unit pixels 44r/44g/44b are coupled with the first scanning line 12a; the three base unit pixels 44r/44g/44b are a first base unit pixel 44r, a second base unit pixel 44g, and a third base unit pixel 44b; (Fig. 8) the first base unit pixel, the second base unit pixel, and the third base unit pixel 44r/44g/44b are disposed along the first direction (X-direction) in sequence; (Fig. 7) the matching sub-pixel 44w comprises three matching unit pixels 46r/46g/46b (the W sub-pixel 44w includes the partial regions 46r, 46g, and 46b) [0056] coupled with the second scanning line 12b; the three matching unit pixels 46r/46g/46b are a first matching unit pixel 46r, a second matching unit pixel 46g, and a third matching unit pixel 46b; the three base unit pixels 44r/44g/44b are coupled with the first scanning line 12a; the three base unit pixels 44r/44g/44b are a first base unit pixel 44r, a second base unit pixel 44g, and a third base unit pixel 44b; (Fig. 8) the first base unit pixel, the second base unit pixel, and the third base unit pixel 44r/44g/44b are disposed along the first direction (X-direction) in sequence; (Fig. 7) the matching sub-pixel 44w comprises three matching unit pixels 46r/46g/46b (the W sub-pixel 44w includes the partial regions 46r, 46g, and 46b) [0056] coupled with the second scanning line 12b; the three matching unit pixels 46r/46g/46b 
Claim 11: (Fig. 7) the three base unit pixels 44r/44g/44b are coupled with the first scanning line 12a; the three base unit pixels 44r/44g/44b are a first base unit pixel 44r, a second base unit pixel 44g, and a third base unit pixel 44b; 
(Fig. 8) the first base unit pixel, the second base unit pixel, and the third base unit pixel 44r/44g/44b are disposed along the first direction (X-direction) in sequence; (Fig. 7) the matching sub-pixel 44w comprises three matching unit pixels 46r/46g/46b (the W sub-pixel 44w includes the partial regions 46r, 46g, and 46b) [0056] coupled with the second scanning line 12b; the three matching unit pixels 46r/46g/46b are a first matching unit pixel 46r, a second matching unit pixel 46g, and a third matching unit pixel 46b; (Fig. 8) the data lines 14 corresponding to each pixel area comprise a first data line 14r, a second data line 14g, and a third data line 14b; (Fig. 8) the first matching unit pixel 46r shares the first data line with the first base unit pixel 44r; the second matching unit pixel 46g shares the second data line with the second base unit pixel 44g, the third matching unit pixel 46b shares the third data line with the third base unit pixel 44b; (Fig. 7) the first matching unit pixel 46r, the second matching unit pixel 46g, and the third matching unit pixel 46b are disposed along the first direction (X-direction) in sequence; the first base unit pixel 44r, the second base unit pixel 44g, the third base unit pixel 44b, and the matching sub-pixel 44w occupy an equal size in each pixel area.
Claim 12: (Fig. 7) the first base unit pixel 44r, the second base unit pixel 44g, the third base unit pixel 44b, the first matching unit pixel 46r, the second matching unit pixel 46g, and the third matching unit pixel 46b are rectangular in shape;
Claim 13: (Fig. 7) the three base unit pixels 44r/44g/44b are coupled with the first scanning line 12a; the three base unit pixels 44r/44g/44b are a first base unit pixel 44r, a second base unit pixel 44g, and a third base unit pixel 44b; (Fig. 8) the first base unit pixel, the second base unit pixel, and the third base unit pixel 44r/44g/44b are disposed along the first direction (X-direction) in sequence; the first base unit pixel 44r, the second base unit pixel 44g, the third base unit pixel 44b, and the matching sub-pixel 44w occupy an equal size in each pixel area; (Fig. 7) the first base unit pixel 44r, the second base unit pixel 44g, the third base unit pixel 44b, the first matching unit pixel 46r, the second matching unit pixel 46g, and the third matching unit pixel 46b are rectangular in shape
Claim 14: (Fig. 7) the three base unit pixels 44r/44g/44b are coupled with the first scanning line 12a; the three base unit pixels 44r/44g/44b are a first base unit pixel 44r, a second base unit pixel 44g, and a third base unit pixel 44b; (Fig. 8) the first base unit pixel, the second base unit pixel, and the third base unit pixel 44r/44g/44b are disposed along the first direction (X-direction) in sequence; (Fig. 7) the matching sub-pixel 44w comprises three matching unit pixels 46r/46g/46b (the W sub-pixel 44w includes the partial regions 46r, 46g, and 46b) [0056] coupled with the second scanning line 12b; the three matching unit pixels 46r/46g/46b are a first matching unit pixel 46r, a second matching unit pixel 46g, and a third matching unit pixel 46b; (Fig. 8) the data lines 14 corresponding to each pixel area comprise a first data line 14r, a second data line 14g, and a third data line 14b; (Fig. 8) the first matching unit pixel 46r shares the first data line with the first base unit pixel 44r; the second matching unit pixel 46g shares the second data line with the second base unit pixel 44g, the third matching unit pixel 46b shares the third data line with the third base unit pixel 44b; the first base unit pixel 44r, the second 
Claim 15: (Fig. 7) the three base unit pixels 44r/44g/44b are coupled with the first scanning line 12a; the three base unit pixels 44r/44g/44b are a first base unit pixel 44r, a second base unit pixel 44g, and a third base unit pixel 44b; (Fig. 8) the first base unit pixel, the second base unit pixel, and the third base unit pixel 44r/44g/44b are disposed along the first direction (X-direction) in sequence; (Fig. 7) the matching sub-pixel 44w comprises three matching unit pixels 46r/46g/46b (the W sub-pixel 44w includes the partial regions 46r, 46g, and 46b) [0056] coupled with the second scanning line 12b; the three matching unit pixels 46r/46g/46b are a first matching unit pixel 46r, a second matching unit pixel 46g, and a third matching unit pixel 46b; (Fig. 8) the data lines 14 corresponding to each pixel area comprise a first data line 14r, a second data line 14g, and a third data line 14b; (Fig. 8) the first matching unit pixel 46r shares the first data line with the first base unit pixel 44r; the second matching unit pixel 46g shares the second data line with the second base unit pixel 44g, the third matching unit pixel 46b shares the third data line with the third base unit pixel 44b; (Fig. 7) the first matching unit pixel 46r, the second matching unit pixel 46g, and the third matching unit pixel 46b are disposed along the first direction (X-direction) in sequence; the first base unit pixel 44r, the second base unit pixel 44g, the third base unit pixel 44b, and the matching sub-pixel 44w occupy an equal size in each pixel area; (Fig. 7) the first base unit pixel 44r, the second base unit 
Claim 16: (Fig. 7) the first base unit pixel 44r, the second base unit pixel 44g, the third base unit pixel 44b, and the matching sub-pixel 44w occupy an equal size in each pixel area; (Fig. 7) the first base unit pixel 44r, the second base unit pixel 44g, the third base unit pixel 44b, the first matching unit pixel 46r, the second matching unit pixel 46g, and the third matching unit pixel 46b are rectangular in shape; the first matching unit pixel 46r, the second matching unit pixel 46g, and the third matching unit pixel 46b are equal in size; 
Claim 17: (Fig. 7) the three base unit pixels 44r/44g/44b are coupled with the first scanning line 12a; the three base unit pixels 44r/44g/44b are a first base unit pixel 44r, a second base unit pixel 44g, and a third base unit pixel 44b; (Fig. 8) the first base unit pixel, the second base unit pixel, and the third base unit pixel 44r/44g/44b are disposed along the first direction (X-direction) in sequence; (Fig. 7) the matching sub-pixel 44w comprises three matching unit pixels 46r/46g/46b (the W sub-pixel 44w includes the partial regions 46r, 46g, and 46b) [0056] coupled with the second scanning line 12b; the three matching unit pixels 46r/46g/46b are a first matching unit pixel 46r, a second matching unit pixel 46g, and a third matching unit pixel 46b; (Fig. 8) the data lines 14 corresponding to each pixel area comprise a first data line 14r, a second data line 14g, and a third data line 14b; (Fig. 8) the first matching unit pixel 46r shares the first data line with the first base unit pixel 44r; the second matching unit pixel 46g shares the second data line with the second base unit pixel 44g, the third matching unit pixel 46b shares the third data line with the third base unit pixel 44b; the first base unit pixel 44r, the second 
Claim 18: (Fig. 7) the base sub-pixel comprises the first base unit pixel 44r using a red (R) unit pixel, the second base unit 44g pixel using a green (G) unit pixel, and the third base unit pixel 44b using a blue (B) unit pixel [0040]; the matching sub-pixel uses a white (W) sub-pixel [0041];
Claim 19: (Fig. 17) the base sub-pixel comprises the first base unit pixel 44r using a red (R) unit pixel, the second base unit 44g pixel using a green (G) unit pixel, and the third base unit pixel 44b using a blue (B) unit pixel [0040]; the matching sub-pixel uses a yellow (Ye) sub-pixel [0053]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US 2014/0354520 in view of Tanaka et al. US Pat. 6614498.
Claim 20: Sato et al. disclose a display device comprising:
a display panel; 
wherein the display panel comprising
 (Fig. 8) [0059-0060] scanning lines 12a/12b, a plurality of the scanning lines 12a/12b are parallelly disposed along a first direction (X-direction) of the display panel; 
data lines 14r/14g/14b (R/G/B video signal lines) [0043], a plurality of the data lines 14r/14g/14b are parallelly disposed along a second direction (Y-direction) of the display panel; and 
pixel areas 20 [0042], each pixel area 20 is controlled by three adjacent data lines 14r/14g/14b (R/G/B video signal lines) and two adjacent scanning lines 12a/12b to display; 
(Fig. 8) wherein each pixel area comprises a base sub-pixel and a matching sub-pixel; 
the base sub-pixel comprises three base unit pixels 44r/44g/44b [0043], and the scanning lines 12a/12b corresponding to each pixel area comprise a first scanning line 12a and a second scanning line 12b; 
the first scanning line 12a is coupled with the three base unit pixels 44r/44g/44b, and the second scanning line 12b is coupled with the matching sub-pixel 44w; 
the matching sub-pixel 44w shares one data line 14b with at least one base unit pixel 44b; 
the three base unit pixels 44r/44g/44b are coupled with the first scanning line 12a; 
the three base unit pixels 44r/44g/44b are a first base unit pixel 44r, a second base unit pixel 44g, and a third base unit pixel 44b; 
(Fig. 8) the first base unit pixel, the second base unit pixel, and the third base unit pixel 44r/44g/44b are disposed along the first direction (X-direction) in sequence; 
(Fig. 7) the matching sub-pixel 44w comprises three matching unit pixels 46r/46g/46b (the W sub-pixel 44w includes the partial regions 46r, 46g, and 46b) [0056] coupled with the second scanning line 12b; the three matching unit pixels 46r/46g/46b are a first matching unit pixel 46r, a second matching unit pixel 46g, and a third matching unit pixel 46b; 
(Fig. 8) the data lines 14 corresponding to each pixel area comprise a first data line 14r, a second data line 14g, and a third data line 14b; 
(Fig. 8) the first matching unit pixel 46r shares the first data line with the first base unit pixel 44r; the second matching unit pixel 46g shares the second data line with the second base unit pixel 44g, the third matching unit pixel 46b shares the third data line with the third base unit pixel 44b; 
(Fig. 7) the first matching unit pixel 46r, the second matching unit pixel 46g, and the third matching unit pixel 46b are disposed along the first direction (X-direction) in sequence; 
the first base unit pixel 44r, the second base unit pixel 44g, the third base unit pixel 44b, and the matching sub-pixel 44w occupy an equal size in each pixel area; 
(Fig. 7) the first base unit pixel 44r, the second base unit pixel 44g, the third base unit pixel 44b, the first matching unit pixel 46r, the second matching unit pixel 46g, and the third matching unit pixel 46b are rectangular in shape; 
the first matching unit pixel 46r, the second matching unit pixel 46g, and the third matching unit pixel 46b are equal in size; 
the base sub-pixel comprises the first base unit pixel 44r using a red (R) unit pixel, the second base unit 44g pixel using a green (G) unit pixel, and the third base unit pixel 44b using a blue (B) unit pixel [0040]; the matching sub-pixel uses a white (W) sub-pixel [0041]; or, 
the base sub-pixel comprises the first base unit pixel 44r using a red (R) unit pixel, the second base unit 44g pixel using a green (G) unit pixel, and the third base unit pixel 44b using a blue (B) unit pixel [0040]; the matching sub-pixel uses a yellow (Ye) sub-pixel [0053].
except
a backlight module; 
however Tanaka et al. teach
(Fig. 14) a backlight module 1306/1306a [Col. 16, lines 6-7]; 
It would have been obvious to one of ordinary skill in the art to modify Sato's invention with Tanaka's structure in order to provide high-resolution display quality, as taught by Tanaka [Col. 2, lines 1-5].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871